3. European Training Foundation (recast) (
- Before the vote on the Commission proposal
rapporteur. - (FR) Mr President, we have had a great many conversations with the Commission and the Council with a view to reaching an agreement at first reading. The vote on this amendment calls that agreement into question. We will be forced to go to a second reading as it is evident, and the Council has so informed us, that it will not accept this position.
I regret this situation and in face of this problem, which is not to disown a considerable part of the text we adopted with the first amendment but to keep our word to the Council, I recommend abstention.
We duly note what you have said but will nonetheless continue with the vote.